MEMORANDUM **
Carlos Tomas Garcia, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action without prejudice for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. *394We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
The district court properly dismissed Garcia’s action without prejudice because prisoners must exhaust administrative remedies prior to bringing suit in federal court, even where the sole relief sought is monetary. See Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
Garcia’s contention that the district court erred by applying Booth retroactively to his case lacks merit. See Harper v. Va. Dep’t of Taxation, 509 U.S. 86, 96, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993) (“[A] rule of federal law, once announced and applied to the parties to the controversy, must be given full retroactive effect by all courts adjudicating federal law”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.